Citation Nr: 0405548	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  00-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to a service-connection 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In January 1998, the veteran filed a claim for service 
connection for PTSD.  The RO granted this claim in a June 
1998 rating decision, and assigned a 10 percent rating, 
effective from January 15, 1998.  The RO sent the veteran a 
letter to this effect on June 4, 1998, along with a copy of 
the rating decision and notice of his appellate rights.  The 
veteran, in a December 1998 statement, indicated that he 
disagreed with the June 1998 rating action awarding an 
initial 10 percent rating following the grant of service 
connection for PTSD.  The RO accepted this statement as a 
notice of disagreement (NOD) with the 10 percent rating for 
PTSD.

The RO furnished the veteran a statement of case (SOC) on 
February 24, 1999, which reflects a determination by the RO 
on February 19, 1999, awarding a 50 percent rating for PTSD, 
effective from January 15, 1998.  The RO also sent the 
veteran a letter on March 3, 1999, which enclosed a copy of 
the February 19th rating award and notice of his appellate 
rights.  In April 1999, the RO furnished the veteran a 
supplemental SOC, which reflects that the 50 percent rating 
for PTSD was confirmed and continued.  See VAOPGCPREC 9-97, 
62 Fed. Reg. 15567 (1997) (holding that 38 U.S.C.A. 
§ 7105(d)(3) and 38 C.F.R. § 20.203(c) require VA to afford a 
claimant at least 60 days from date of mailing a supplemental 
SOC to perfect an appeal, even if the 60-day period extends 
beyond the expiration of the one-year period).

In January 2000, the veteran submitted a VA Form 9, together 
with a written statement noting his intent to appeal a 
February 24, 1999, rating award of 50 percent for PTSD.  By 
way of a letter, dated in March 2000, the RO addressed the 
timeliness of the substantive appeal as it pertained to the 
appeal initiated by the December 1998 NOD, and explained that 
the January 2000 VA Form 9 was being accepted as a NOD with 
the February 19th rating action awarding 50 percent for PTSD.  
See Hamilton v. Brown, 4 Vet. App. 528, 537 (1993) (permits 
VA to accept a new NOD as to a particular claim when an 
earlier appeal has been closed by the RO due to a claimant's 
failure to file a timely substantive appeal after the 
issuance of the SOC).  The veteran, in a March 2000 
statement, indicated that he received notice of the 50 
percent rating award in April 1999; that he filed his appeal 
in January 2000, which was within the one-year appeal period; 
and that he wanted the RO to investigate the matter.  In a 
subsequently dated letter to the veteran, the RO clarified 
that the January 2000 VA Form 9 had been accepted as a valid 
NOD with the February 19th rating action awarding 50 percent 
for PTSD; and, that following additional development, the 
veteran would be furnished a SOC on that matter.  Id.  In 
April 2000, the RO furnished the veteran a SOC, which 
addressed the 50 percent rating for PTSD.  In May 2000, the 
veteran filed a VA Form 9 (substantive appeal), thereby 
perfecting the appeal initiated by the January 2000 NOD as to 
the issue of entitlement to an increased rating for PTSD, 
currently rated as 50 percent disabling.  In March 2001, the 
RO furnished the veteran a supplemental SOC on this issue.

By a separate rating decision in April 2000, the RO denied 
the veteran's claim seeking entitlement to a TDIU rating.  In 
May 2000, the veteran filed a notice of disagreement 
contesting the denial of that claim.  In March 2001, the RO 
furnished the veteran a SOC, and received the veteran's 
substantive appeal in May 2001.

Accordingly, the Board's appellate review will be limited to 
the issues listed on the title page.

The issue of entitlement to a TDIU is remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  




FINDING OF FACT

The veteran's PTSD is manifested by severe sleep disturbance, 
nightmares, flashbacks, hypervigilence, anxiety, 
irritability, survivor guilt, depression, difficulty 
concentrating, and near total social isolation.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for the assignment of a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim for an 
increased rating for PTSD and that the requirements of the 
VCAA have been satisfied.

As it pertains to the duties to notify under the VCAA, by way 
of the February 1999 rating decision, the April 1999 
Statement of the Case, and the April 2000, March 2001 and 
March 2002 Supplemental Statements of the Case, the RO 
advised the veteran and his representative of the basic laws 
and regulations governing his claim for an increased rating 
and the bases for the denial of the claim.  Moreover, the 
Board finds that they have been given notice of the 
information and evidence needed to substantiate the claim, 
and, as evidenced by various letters soliciting information 
and/or evidence (see, e.g., RO letters of March 2000 and June 
2001) have been afforded opportunities to submit such 
information and evidence.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court recently held that a VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id., slip op at 16-17.

In the present case, the veteran submitted his claim and the 
RO adjudicated his claim prior to the enactment of the VCAA.  
In June 2001, pursuant to the VCAA, the RO advised of the 
types of evidence that he needed to send to VA in order to 
substantiate his claim, as well as the types of evidence VA 
would assist in obtaining.  In addition, the veteran was 
informed of his responsibility to identify, or to submit 
evidence directly to VA.  This letter, in conjunction with 
the March 2001 supplemental statement of the case, 
specifically informed the veteran of the evidence he needed 
to submit.  Furthermore, the RO specifically requested that 
the veteran provide it with or identify any other additional 
evidence that could help substantiate his claim, including 
complete authorizations to obtain VA and private medical 
evidence.  

Thus, given the particular fact that the February 1999 
appealed rating decision predated the enactment of the VCAA, 
the Board finds that any potential defect created by such an 
adjudication was properly cured when the RO furnished the 
veteran the letters in March 2000 and June 2001, with 
subsequent re-adjudication of his claim in March 2002 in 
response to the VCAA.  

For the above reasons, the Board finds that the RO's notice 
in June 2001 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, supra (preadjudicatory VCAA notice and 
the content of the notice requirement).

Also, as to the VCAA notice requirement, the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA.

The Board also finds that all necessary development has been 
accomplished.  VA outpatient treatment records have been 
associated with the claims folder, and, as indicated above, 
the RO has sought authorization to obtain any outstanding 
private outpatient treatment records.  On his application for 
compensation, the veteran indicated receiving medical 
treatment at the Hackensack University Medical Center.  The 
RO subsequently obtained those records.  However, they 
pertain primarily for treatment of other medical disorders.  
Additionally, the veteran indicated receiving VA outpatient 
treatment.  The RO subsequently obtained those records.  

The veteran was afforded review of his claims folder by VA 
examiners in February 1998, January 1999, June 2000 and 
January 2002.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Background

The veteran's service personnel records reflect that he 
served in combat operations in Vietnam.  

During a February 1998 VA examination, the veteran reported 
that he ran an office cleaning business since 1982.  He was 
successful with his business but avoided social contacts to 
one or two friends.  He avoided contact with his family.  He 
was single and had no children.  Currently, he experienced 
auditory hallucinations and flashbacks of odors, reminiscent 
of Vietnam.  He felt anxious and experienced feelings of 
vulnerability and alertness for danger.  He harbored intense 
feelings of anger and felt that people were conspiring 
against him.  Upon mental status examination, the veteran's 
affect was appropriate with no unusual mannerisms in 
behavior.  His short and long term memory were unimpaired.  
There were no cognitive defects.  Paranoid persecutory 
ideation was expressed.  His insight was poor and judgment 
adequate.  His mood was depressed.  He was diagnosed with 
PTSD, and depressive disorder with psychotic features 
secondary to his PTSD.  A Global Assessment of Functioning 
score (GAF) of 60 was assigned.  

Later, during a January 1999 VA Psychiatric Examination, the 
veteran reported that his performance at work was hampered by 
lapses of concentration and irritability.  He indicated that 
he left several jobs prior to completion as a result of his 
inability to control his anger.  He stated that his sleep was 
severely disturbed.  He frequently had lapses in 
concentration while working.  He would spontaneously think 
about combat and felt guilty and depressed about friends who 
were killed in Vietnam.  He reported that he was distressed 
with unexpected loud sounds.  Upon examination, his mood was 
depressed without disturbance of thought processes or 
perception.  His memory and concentration were intact.  He 
was assigned a GAF score of 65.  The examiner commented that 
the veteran was socially avoidant and persistently irritable.  
Additionally, there was evidence that he suffered from 
intrusive memories, flashbacks, hyperalertness, an 
exaggerated startle reflex and intolerance of crowded 
condition.  

VA outpatient treatment records show that the veteran 
participated in the PTSD clinic on a weekly basis.  A 
February 1999 note indicated that the veteran's PTSD was 
manifested by severe sleep disturbance, including violent, 
combat-related nightmares, flashbacks, hypervigilence, 
anxiety, survivor guilt, social isolation and feelings of 
loneliness, profound grief, despair and helplessness.  He 
worked as a contractor but reported that his intrusive 
memories and anxiety interfered with the pace and quality of 
his work.  On mental status examination, the veteran's mood 
was anxious and depressed.  There was no evidence of 
psychotic features.  His concentration and memory were 
impaired by preoccupation with military experiences and 
anxiety.  His judgment was fair to good, but compromised when 
he perceived a threat.  A GAF score of 60 was assigned.  

An April 2000 note indicated that despite gains in insight 
and growth, the veteran continued to suffer from poor self-
esteem, survivor guilt, insomnia, nightmares and nightsweats.  
Panic and anxiety attacks resulted in avoidance of work that 
required climbing roofs or ladders.  Additionally, depression 
and fatigue further limited the amount of work he could 
perform.  The veteran took Paxil, 30 milligrams, daily.  

During a June 2000 VA examination, the veteran reported that 
he was self-employed in the painting and flooring business.  
He stated that he was persistently irritable, tense, hostile, 
and frequently in conflict with his customers.  He stated 
that his sleep continued to be seriously impaired.  Upon 
mental status examination, the veteran was alert and did not 
display any unusual mannerisms or behavior.  His memory and 
concentration were intact.  No disturbance of thought process 
was noted.  He denied any homicidal or suicidal ideation.  
His mood was depressed and he was tense.  His insight was 
fair and his judgment was compromised under stress.  The 
veteran became agitated when provoked by criticism.  A GAF 
score of 60 was assigned.  

Outpatient treatment records in 2001 include the veteran's 
complaints of increased anxiety and pressure at work.  They 
include his reflections that his PTSD symptoms continued to 
impede his ability to work.  

During a January 2002 outpatient treatment session, the 
veteran presented as quite depressed.  The examiner noted 
that it appeared to be getting harder for the veteran to 
continue working at his current pace when the stress from is 
PTSD caused anxiety and disturbed sleep.  

Later, at a January 2002 VA examination, the examiner noted a 
history of suicidal ideation and vague auditory 
hallucinations.  The veteran reported nightmares and 
flashbacks.  He was hypervigilent and startled easily.  He 
was depressed, and had poor energy level and concentration.  
The veteran reported that he was self-employed in the office 
cleaning business.  He had filed for bankruptcy.  Upon mental 
status examination, his affect was blunted.  There was no 
suicidal or homicidal ideation His thought processes and 
thought content were normal.  His memory was 2 out of 3.  He 
was able to do serial 7's.  The examiner noted that the 
veteran was very isolated and only socialized with other 
people in the PTSD program.  He was assigned a GAF score of 
45.  The examiner commented that the veteran was able to work 
but was somewhat isolated.  PTSD symptomatology was 
characterized as moderately severe.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's PTSD has been rated as 50 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that Code, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

In this case, the veteran's PTSD manifested by severe sleep 
disturbance, nightmares, flashbacks, hypervigilence, anxiety, 
irritability, survivor guilt, depression, difficulty 
concentrating and social isolation.  While there is no 
evidence to show impaired thought processes or memory 
impairment, some, if not all of the criteria for the 
assignment of a 70 percent evaluation have been met.  
Moreover, the most recent evidence shows that the veteran's 
PTSD is causing increasing difficulty with his ability to 
maintain employment.  As such, and affording the veteran the 
benefit of the doubt, the Board finds that the assignment of 
a 70 percent evaluation is warranted.  

The veteran's current GAF score of 45 further supports the 
assignment of a 70 percent evaluation.  In this regard, 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."   There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Pursuant to the DSM-IV, GAFs between 41 and 50 are indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, or frequent shoplifting) or any serious 
impairment in social, occupational, and school functioning 
(e.g., no friends, unable to keep a job).  

The Board notes, however, that the record does not support 
the assignment of a 100 percent evaluation.  In this regard, 
there is insufficient evidence to suggest that the veteran's 
PTSD symptoms result in total social and occupational 
impairment.  There is no evidence of spatial disorientation, 
grossly inappropriate behavior, memory loss, suicidal or 
homicidal ideation, or other criteria necessary for the 
assignment of a 100 percent rating.  

Moreover, at no point does the record present evidence 
sufficient to invoke the procedures for assignment of any 
higher evaluation on an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned 70 percent rating assigned herein).  There also 
is no objective evidence that the disability warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A 70 percent evaluation, but not greater, for the veteran's 
service-connected PTSD is granted, subject to the applicable 
law and regulations governing the payment of monetary 
benefits.  


REMAND

The Board finds that additional development is warranted 
regarding the claim for a TDIU.  In this regard, the Board 
notes that, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 
(2003).  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

In the case at hand, while the veteran was notified of the 
VCAA in June 2001, the notice did not address the VCAA notice 
and duty to assist provisions specifically as they pertain to 
the claim for a TDIU, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), requiring VA to explain what evidence will 
be obtained by whom.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Moreover, the veteran filed his claim for a TDIU 
in March 2000.  The RO adjudicated the claim in April 2000 
and provided notice of the VCAA in June 2001, after receiving 
the veteran's substantive appeal.  Thus, in order to avoid 
any prejudice to the veteran this matter must be remanded.  

Under the circumstances, action by the RO is required to 
satisfy the notification provisions of the VCAA.  After 
providing the required noticed, the RO should obtain any 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures of 38 C.F.R. § 3.159 (2003).  

Moreover, total disability ratings for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination. 38 C.F.R. § 
4.16(a). 

In light of the assignment of a 70 percent evaluation for the 
veteran's service-connected PTSD herein, the veteran now 
meets the percentage requirements of 38 C.F.R. § 4.16(a), for 
consideration of a TDIU rating on a schedular basis, and the 
determinative issue is whether he is unemployable due to 
service-connected disabilities.  The focus is on whether the 
service-connected conditions would render it impossible for 
the average person to follow a "substantially gainful 
occupation." Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 
2001).  In this case, the veteran has consistently reported 
that he is self-employed.  He has reported that he has 
difficulty maintaining employment due to his PTSD.  On his 
application for a TDIU, the veteran reported that he received 
$600.00 per month from his employment.  However, the RO has 
yet to determine whether the veteran has marginal employment.  

Accordingly, upon remand, the RO should obtain an employment 
history of the veteran and attempt to otherwise verify his 
income.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this matter is REMANDED to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim for a TDIU on appeal.  A 
general form letter, prepared by the RO, 
not specifically addressing benefits and 
entitlements at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt 
to obtain on behalf of the veteran.  
Additionally, the letter should request 
income verification regarding the period 
for which the veteran alleges he is 
unemployable as a result of his service-
connected disabilities.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  

3.  To help avoid future remand, the RO 
must ensure that the requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied as well as 38 U.S.C.A. § 5103 
(West 2002), and any other applicable 
legal precedent. 

5.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for a TDIU 
in light of all pertinent evidence (to 
specifically include evidence added to 
the record since the March 2002 
supplemental statement of the case) and 
legal authority.  

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



